                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 UNITED STATES OF AMERICA,                       Case No. ___________________________

                               Plaintiff,        COUNT ONE
                                                 18 U.S.C. § 249(a)(2) (Hate Crimes)
        v.                                       NMT: Life
                                                 NMT: 5 Years Supervised Release
 MALACHI ROBINSON,                               NMT: $250,000 Fine
 [DOB: 07/06/1996]                               Class A Felony

                               Defendant.        COUNT TWO
                                                 18 U.S.C. § 924(c)(1)(A) (Use of a Firearm
                                                 During a Crime of Violence)
                                                 NLT: 10 Years (consecutive)
                                                 NMT: 5 Years Supervised Release
                                                 NMT: $250,000 Fine
                                                 Class A Felony

                                                 $100 Mandatory Special Assessment

                                            INDICTMENT


                                            COUNT ONE

                           (Hate Crime Involving an Attempt to Kill)

The Grand Jury charges that:


       On or about May 29, 2019, in the Western District of Missouri, MALACHI ROBINSON,

the defendant herein, did willfully cause, and through the use of a firearm and dangerous weapon

attempt to cause, bodily injury to M.S. because of M.S.’s actual and perceived sexual orientation;

and, in connection with the offense, the defendant employed a firearm and dangerous weapon

which travelled in interstate and foreign commerce; specifically, defendant MALACHI

ROBINSON employed a 9-millimeter handgun and ammunition.                The offense included an

attempt to kill M.S.

       All in violation of Title 18, United States Code, Section 249(a)(2).

          Case 4:21-cr-00193-BCW Document 3 Filed 08/10/21 Page 1 of 2
                                         COUNT TWO

                      (Discharge of a Firearm During a Crime of Violence)

The Grand Jury further charges that:

       On or about May 29, 2019, in the Western District of Missouri, defendant MALACHI

ROBINSON, knowingly used, carried, and discharged a firearm, namely a 9-millimeter handgun

loaded with ammunition, during and in relation to a crime of violence for which he may be

prosecuted in a court of the United States, namely, the offense that is charged in Count One of

this Indictment and is hereby incorporated by reference.

       All in violation of Title 18, United States Code, Section 924(c)(1)(A).




                                                    A TRUE BILL.


8/10/2021                                           /s/ Cynthia Kivett
DATE                                                FOREPERSON OF THE GRAND JURY


/s/ Dave Ketchmark for Teresa Moore
Teresa A. Moore
Acting United States Attorney




                                                2




            Case 4:21-cr-00193-BCW Document 3 Filed 08/10/21 Page 2 of 2
